DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 15 recite "the accommodation is an unfurnished accommodation."  The disclosure sets forth a very broad definition of "furnish."  "As used herein, 'furnishings' refers to any item or service provided at an accommodation (e.g., furniture, appliances, items, linens, laundry service, meal delivery service, utilities, etc.)."  Specification, ¶ 0035.  It is unclear if an accommodation lacking in only one of these areas (e.g., it contains no furniture) would meet the limitations of the claim, or if the claim requires a complete lack of all possible furnishings envisioned by the Specification (i.e., it contains nothing at all and has no utilities or "items" or services available to it).  Furthermore, it is unclear how any accommodation could be completely lacking in such extremely broad terms like "items" or services.  Due to this confusion, the public is not properly apprised as to what would constitute infringement. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including retrieving minimum user preferences for an accommodation for a subscription accommodation user; querying for accommodations that meet the minimum user preferences; determining that the accommodation listing does not have an accommodation that meets the minimum user preferences; reserving an accommodation that is modifiable to meet the minimum user preferences; and ordering automatically, in response to the reserving, furnishings to meet the minimum user preferences. 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for managing accommodations for people based on their preferences and structuring the fulfillment of these preferences by service providers that offer reservations for accommodations (i.e., in the terminology of the 2019 Revised Guidance, fundamental economic practices; commercial interactions (including agreements in the form of contracts; marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).  Additionally, aside from the general technological environment (addressed below), it covers purely mental processes (e.g., a person utilizing their abilities of observation, evaluation, and judgment to create a reservation for an accommodation that satisfies a person's preferences).  
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Smart Sys. Innovations v. Chicago Transit Authority, 873 F.3d 1364 (Fed. Cir. 2017)—formation of financial transactions in a particular field (i.e., mass transit) and data collection related to such transactions, similar because at another level of abstraction the claims could be characterized as formation of reservation transactions in a particular field (i.e., accommodations) and data collection related to such transactions).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (generic "databases" and "systems" only characterized by their intended abstract usages, non-transitory computer-readable medium comprising instructions, one or more processors—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data), employing the computer as a tool.  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (generic "databases" and "systems" only characterized by their intended abstract usages, non-transitory computer-readable medium comprising instructions, one or more processors—see published Specification ¶¶ 0020 & 0030 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).    
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract idea without adding any new additional elements beyond it).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims.  Although claims 5 and 13 recite an image of the accommodation having an image of the common features superimposed on the image of the accommodation, this is tangential to the rest of the invention and only amounts to an insignificant application.  See MPEP 2106.05(g).  It also is accomplished using generic devices (i.e., a computer screen). 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above (an image of the accommodation having an image of the common features superimposed on the image of the accommodation), these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above (see ¶¶ 0040, 74—describing this feature at a high level of generality such that one of ordinary skill would conclude that it is well-known).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Norrid, U.S. Pat. Pub. No.  2003/0061145 (Reference A of the attached PTO-892) relates to accommodation furnishing based on subscription living preferences. 
Etkin, U.S. Pat. Pub. No.  2008/0052217 (Reference B of the attached PTO-892) relates to accommodation furnishing based on subscription living preferences.
Mehl, et al., U.S. Pat. Pub. No.  2009/0240679 (Reference C of the attached PTO-892) relates to accommodation furnishing based on subscription living preferences.
Cunningham, et al., U.S. Pat. Pub. No.  2010/0228577 (Reference D of the attached PTO-892) relates to accommodation furnishing based on subscription living preferences.
Cator, et al., U.S. Pat. Pub. No.  2011/0071862 (Reference E of the attached PTO-892) relates to accommodation furnishing based on subscription living preferences.
Min, et al., U.S. Pat. Pub. No.  2015/0193739 (Reference F of the attached PTO-892) relates to accommodation furnishing based on subscription living preferences.
Bashvitz, et al., U.S. Pat. Pub. No.  2014/0114705 (Reference G of the attached PTO-892) relates to accommodation furnishing based on subscription living preferences.
Vinod, et al., U.S. Pat. Pub. No.  2016/0328662 (Reference H of the attached PTO-892) relates to accommodation furnishing based on subscription living preferences.
Hays, et al., U.S. Pat. Pub. No.  2017/0278108 (Reference I of the attached PTO-892) relates to accommodation furnishing based on subscription living preferences.
Otillar, U.S. Pat. Pub. No.  2018/0276578 (Reference J of the attached PTO-892) relates to accommodation furnishing based on subscription living preferences.
Ibrahim, U.S. Pat. Pub. No.  2019/0385096 (Reference K of the attached PTO-892) relates to accommodation furnishing based on subscription living preferences.
Kohli, U.S. Pat. Pub. No.  2020/0082455 (Reference L of the attached PTO-892) relates to accommodation furnishing based on subscription living preferences.
Miller, et al., U.S. Pat. Pub. No.  2020/0027039 (Reference M of the attached PTO-892) relates to accommodation furnishing based on subscription living preferences.
Akbar, et al., The sharing economy and the future of the hotel industry: Transaction cost theory and platform economics, International Journal of Hospitality Management, Vol. 71, 2018, pgs. 91-101 (Reference U of the attached PTO-892) relates to accommodation furnishing based on subscription living preferences.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628